 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 1 of 11 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
 Esther Gruberger,
 individually and on behalf of all others similarly situated,         Civil Action No: 3:21-cv-11625
                                Plaintiff(s)
                                                                      CLASS ACTION COMPLAINT
     -v.-
 AR Resources, Inc.;                                                   DEMAND FOR JURY TRIAL
 and John Does 1-25.

                                Defendant(s).

       Plaintiff Esther Gruberger, brings this Class Action Complaint by and through her attorneys,

Stein Saks, PLLC, against Defendant AR Resources, Inc. (“AR”), individually and on behalf of a

class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). Congress was concerned that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. It concluded that "existing laws…[we]re inadequate

to protect consumers," and that "the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer



                                                                                                     1
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 2 of 11 PageID: 2




protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply. Id. § 1692k.

                                  JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving rise

to the claim occurred.

                                   NATURE OF THE ACTION

       5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices

Act ("FDCPA"), and

       6.      Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

       7.      Plaintiff is a resident of the State of New Jersey, County of Ocean.

       8.      Defendant AR is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address for service c/o Hamburg, Rubin, Mullin, Maxwell & Lupin

PC, 375 Morris Road, Lansdale, PA 19446.

       9.      Upon information and belief, Defendant AR is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 3 of 11 PageID: 3




       10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

       11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of:

               a. all individuals with addresses in the State of New Jersey;

               b. to whom Defendant AR sent an initial letter;

               c. attempting to collect a consumer debt;

               d. that states the recipient must notify the Defendant in writing within 30 days to

                   dispute the validity of the debt;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       13.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

       14.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 4 of 11 PageID: 4




whether the Defendant’s written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

       16.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

       17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominate over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the form

                   attached as Exhibit A violate 15 U.S.C. § 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 5 of 11 PageID: 5




                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

       20.     Plaintiff repeats the above allegations as if set forth here.

       21.     Some time prior to October 21, 2020, Plaintiff allegedly incurred a debt to non-party

RMA of New Jersey (“RMA”).
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 6 of 11 PageID: 6




        22.     The alleged debt arose from a financial obligation that was primarily for personal,

family, or household purposes, specifically medical services.

        23.     RMA is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

        24.     Upon information and belief, RMA contracted with the Defendant AR to collect the

alleged debt.

        25.     AR collects and attempts to collect debts incurred or alleged to have been incurred

for personal, family or household purposes on behalf of itself or other creditors using the United

States Postal Services, telephone and internet.

                           Violation – October 21, 2020 Collection Letter

        26.     On or about October 21, 2020, Defendant sent Plaintiff an initial collection letter. A

copy of this letter is attached as Exhibit A.

        27.     The letter states:

                        Unless you notify this office in writing within 30 days after

                        receiving this notice that you dispute the validity of this debt, or

                        any portion thereof, this office will assume this debt is valid.

        28.     However, 15 U.S.C. § 1692g requires that an initial collection letter must include a

written notice containing - ...

                (3) a statement that unless the consumer, within thirty days after receipt of the notice,

                disputes the validity of the debt, or any portion thereof, the debt will be assumed to

                be valid by the debt collector

        29.     Defendant improperly stated that the dispute must be in writing which is untrue.

        30.     The consumer’s rights are being restricted because even a simple phone call is

sufficient to invoke these rights.
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 7 of 11 PageID: 7




        31.     These actions by Defendant deceive the consumer since he cannot properly evaluate

the actions required to dispute the debt.

        32.     Had Plaintiff known a phone call would have sufficed to dispute the debt she may

have done so.

        33.     Defendant’s letter created an appreciable risk to Plaintiff of being unable to properly

assert her rights.

        34.     Plaintiff would have pursued a different course of action were it not for Defendants’

statutory violations.

        35.     Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

        36.     These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

        37.     Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

        38.     Defendants’ deceptive, misleading, and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

        39.     Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 8 of 11 PageID: 8




        40.     Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

        41.     As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

        42.     Plaintiff repeats the above allegations as if set forth here.

        43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        44.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

        45.     Defendant violated 15 U.S.C. §1692e:

                a. By requiring a dispute of the debt be made in writing or the debt would be

                    assumed valid, in violation of § 1692e (5);

                b. By falsely requiring a dispute of the debt be made in writing in violation of §§

                    §1692e and 1692e (10).

        46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

        47.     Plaintiff repeats the above allegations as if set forth here.
 Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 9 of 11 PageID: 9




       48.     In the alternative, Defendant’s debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692f.

       49.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

       50.     Defendant violated this section by requiring that a dispute of the debt be made in

writing.

       51.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

       52.     Plaintiff repeats the above allegations as if set forth here.

       53.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       54.     Pursuant to 15 U.S.C. §1692g (a):

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall, unless the

                   following information is contained in the initial communication or the

                   consumer has paid the debt, send the consumer a written notice containing –

                   …
Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 10 of 11 PageID: 10




                            (3) a statement that unless the consumer, within thirty days after receipt

                            of the notice, disputes the validity of the debt, or any portion thereof, the

                            debt will be assumed to be valid by the debt collector;

        55.     Defendant violated this section by adding the false requirement that the dispute be in

writing.

        56.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.



                                  DEMAND FOR TRIAL BY JURY

        57.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Esther Gruberger, individually and on behalf of all others

similarly situated, demands judgment from Defendant AR, as follows:

        a)      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Eliyahu Babad, Esq. as Class Counsel;

        b)      Awarding Plaintiff and the Class statutory damages;

        c)      Awarding Plaintiff and the Class actual damages;

        d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        e)      Awarding pre-judgment interest and post-judgment interest; and
Case 3:21-cv-11625-MAS-TJB Document 1 Filed 05/21/21 Page 11 of 11 PageID: 11




      f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.

   Dated: May 21, 2021                                    Respectfully submitted,

                                                           Stein Saks PLLC

                                                           s/ Eliyahu Babad
                                                           By: Eliyahu Babad, Esq.
                                                           285 Passaic Street
                                                           Hackensack, NJ 07601
                                                           Phone: (201) 282-6500 ext. 121
                                                           Fax: (201) 282-6501
                                                           EBabad@SteinSaksLegal.com

                                                           Attorneys for Plaintiff
